DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0069627 to CS et al. (hereinafter CS).

a housing (probes are disposed in a housing);
at least one electrical measurement terminal configured to engage an electrical circuit at one or more reference points and to generate electrical measurement data related to the electrical circuit (at least Figs. 1-3 and 7, probes engage with transmission line system 12 which includes lines 16, 18 and 20,at least para. 0028. 0030);
a controller (at least processor 46, 56); and
a wireless transmitter configured to transmit the electrical measurement data to one or more remote computing entities (at least Figs. 1-3 and 7, transceiver 48 and 58 transmits samples to probe 22 as well as to devices 26 and 28, at para. 0029-0032).
Regarding independent claim 11, CS discloses a method for testing an electrical circuit r (at least Fig. 2, meter probe 22 and reference probe 24 and at least Fig. 7, first probe 102 and second probe 104, at least para. 0046), the method comprising:
generating electrical measurement data related to an electrical circuit based at least in part on electrical signals received via at least one electrical measurement terminal in contact with one or more references points of the electrical circuit (at least Figs. 1-3 and 7probes engage with transmission line system 12 which includes lines 16, 18 and 20,at least para. 0028. 0030;
transmitting the electrical measurement data to one or more remote computing entities to generate a consolidated record of electrical measurement data for the electrical circuit at the 
Illustrated below is Fig. 7 of CS, marked and annotated for the convenience of the applicant.


    PNG
    media_image1.png
    681
    1040
    media_image1.png
    Greyscale


  Regarding claims 2 and 13, CS discloses wherein the controller is configured to generate one or more electrical circuit characteristic data based at least in part on the electrical measurement data (at least para. 0030-0031, the probes 22, 24, 102 and 104 comprise components for measuring voltage or current of the high voltage electrical line).
Regarding claim 3, CS discloses wherein the one or more electrical circuit characteristic data comprise one or more phase voltage difference data and one or more phase angle measurement data (the probes gather data that is used to computer phase angle, voltage detection, etc. at least para. 0047).

Regarding claims 6 and 17, CS discloses wherein the wireless transmitter is configured to transmit the electrical measurement data to one or more remote computing entities using a first communication network (at least Fig. 1 and 3, probe 22 transmits electrical measurement data to devices 26 and/or 28 and Fig. 7, probes 102 and 104 transmit samples to handheld device 26, at least para. 0046).
Regarding claims 8 and 19, CS discloses wherein the one or more remote computing entities comprise at least one or more of a management computing entity and a client computing entity configured to receive the electrical measurement data via one or more communication networks (The user interface devices 26 and 28 are programmed to implement a user interface for selecting functionality such as phase measurement, voltage measurement, phase sequence detection, phase-to-phase or phase to ground voltage, etc. and select a critical parameter to observe using respective displays 36 and 38, also the use of the handheld device 26 or laptop 28, or the like, enables retransmission of data to a monitoring station, at least para. 0029, 0033 and 0036).
Regarding claims 9 and 20, CS discloses wherein the one or more remote computing entities (at least handheld device 26 and laptop 28) comprise a client computing entity configured to receive and transmit one or more electrical measurement data via one or more communication networks (the devices 26 and 28 are programmed to implement various measurements, at least para. 0029, 0033 and 0036).  
Regarding claims 10 and 16, CS discloses wherein the controller is configured to render at least a portion of the electrical measurement data for display in an electrical measurement data interface (the meter probe 22 provides data to the handheld device 26 which includes a display, at least para. 0035).

Regarding claim 15, CS discloses wherein generating electrical measurement data comprises measuring a first electrical measurement data at a first reference point (reference probe 24 measures first measurement data at a first reference point, at least para. 0030, see also description of probes in Fig. 7) and a second electrical measurement data at a second reference point (meter probe 22 measures second measurement data at a second reference point, at least para. 0031, see also description of probes in Fig. 7) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CS.
Regarding claim 5, CS discloses wherein the at least one electrical measurement terminal is configured to measure a first electrical measurement data at a first reference point (reference probe 24 measures first measurement data at a first reference point, at least para. 0030, see also description of probes in Fig. 7) and a second electrical measurement data at a second reference point  (meter probe 22 measures second measurement data at a second reference point, at least para. 0031, see also description of probes in Fig. 7) and determining one or more of a phase voltage difference data and a phase angle measurement data between the first electrical measurement data and the second electrical measurement data (processor is programmed to determine relationship between the lines 16 and 18, at least para. 0033 and 0047).
CS fails to discloses that it is the controller in the electrical testing meter the one that performs such determination.  However, CS discloses that the hand-held device 26 includes a signal processing block 64 which includes a processer and memory and the processor is programed to determine phase relationships between the lines 16 and 18, at least at para. 0033.   CS also discloses that algorithms and application software running in the handheld device 26 or the server 108 compare the phase relationships between both the signals and computes phase angle and additional features such as voltage detection, phase angle measurement, device control such as on and off, functional mode selection and application mode selection such as underground line or overhead line and drives the LCD display 36 to display the selected parameters, at para. 0047.  Accordingly, since both of the probes also 
Regarding claims 7 and 18, CS fails to disclose wherein the first communication network is a Bluetooth network.
However, CS disclose using Zigbee communications and alternatively, Wi-Fi communications or the like could also be used for short range communications (at para. 0034).  Since Bluetooth is a well-known wireless communication, CS suggests that the first communication network is a Bluetooth network.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have modified CS so that the first communication network is a Bluetooth network. This would have been done to provide an alternative form of wireless communication. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,086,436 to Nagpal discloses a high voltage detection device comprising a probe comprising an electrode for contacting a high voltage electrical line
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858